Citation Nr: 1045861	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection a groin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2006, the Veteran was afforded a hearing before a 
Decision Review Officer at the RO .  In December 2007, he was 
afforded a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of each proceeding is of record.

This matter was remanded by the Board for further development in 
March 2008 and November 2009.


FINDING OF FACT

Any currently present groin rash was not present in service and 
is not etiologically related to service.


CONCLUSION OF LAW

A groin rash was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, a letter mailed in June 2004, prior to the initial 
adjudication of the claim, apprised the Veteran of how to 
substantiate the claim and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
Although the Veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claim until 
March 2008, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection is not warranted for 
the claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is no 
more than harmless error.

The record also reflects that all available, pertinent treatment 
records have been obtained and the Veteran has been afforded an 
appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.  

In sum, the Board finds that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with active 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

The Veteran contends that he has a groin rash that started in 
service and has been present since his discharge from active 
service.  

Service treatment records show  treatment for skin rashes during 
active service.  A February 1968 record shows treatment for 
venereal warts.  An April 1968 record shows treatment for a rash 
in the groin area with antibiotics.  A September 1970 
reenlistment examination noted normal skin.  The Veteran was seen 
for a rash on the genitals in October 1970 that was treated with 
Neosporin ointment.  A January 1981 examination as well as his 
March 1983 retirement examination noted normal skin.  Likewise, 
on his March 1983 report of medical history, the Veteran denied 
any skin disease

At an August 1983 VA examination, the Veteran gave a history of a 
recurrent skin rash over the past 15 years involving both the 
upper and lower extremities.  Examination revealed some popular 
lesions on the left foot.  The examiner stated that the rash on 
the feet was due to the fact that the Veteran wore boots with no 
socks, causing chronic irritation and sweating.

A January 1999 record of J.R.P., MD notes multiple boils in the 
groin area that were draining some purulent material.  The 
Veteran was treated with antibiotics.

An August 2005 letter from J.R.P., MD notes that the Veteran was 
seen for a rash in July 2003.  A January 2006 record shows 
complaints of an abscess on the right gluteus and cellulitis that 
was treated with antibiotics.

VA treatment records dated from June 2004 to January 2009 reflect 
complaints of skin rashes.  A September 2004 record reflects 
complaints of a rash with an onset in 1968 involving the back, 
axilla, and groin with itching.  The Veteran stated that the rash 
occurred about two times a year, lasting two to four weeks.  In 
the past he treated the rash with ointment.  No rash was present 
at the time of examination, therefore no diagnosis was provided.  
A January 2007 record shows complaints of some fine skin lesions 
on the upper chest and a February 2007 record shows keratotic 
lesions were present on the scalp, forearms, upper back and both 
thighs.  A diagnosis of seborrheic keratoses was provided.

The Veteran was afforded a VA examination in May 2009.  The 
Veteran reported a history of a groin rash that began in the 
1970s.  The examiner noted that service treatment records showed 
that the Veteran was treated for a purulent rash in April 1968.  
The current examination disclosed no skin rash.  

The Veteran was afforded another VA examination in May 2010.  The 
Veteran again reported the onset of a groin rash in 1968.  He 
reported seeking treatment for the condition during active 
service once or twice.  He stated that when he sweated a lot, the 
rash would return, and that it returned about four times a year.  
Examination revealed a skin irritation on the left groin that 
covered less than 5 percent of the total body area.  The examiner 
provided a diagnosis of skin abrasion of the left groin and 
opined that the Veteran's skin abrasion was not caused by or a 
result of the Veteran's service.  The examiner explained that the 
Veteran's current skin abrasion or chafing/irritation was due to 
rubbing of the leg against the groin when walking.  The examiner 
noted that the condition was quite common in obese people.  The 
examiner further stated that while the Veteran had several 
documented groin rashes while in service, the rashes were caused 
by venereal warts, and an infected purulent rash that was most 
likely due to a bacterial infection for which he was treated with 
antibiotics.  The examiner stated that neither of those 
conditions was currently present.  

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in March 2006 as well as a hearing before the 
undersigned Veterans Law Judge in December 2007.  During his 
hearings, the Veteran testified that he has a rash in the groin 
area that never seems to go away.  He also stated that he 
believed that his groin rash was caused by sweat and inability to 
bathe on a daily basis while stationed in Vietnam.  The Veteran 
reported that the rash continued to appear after his retirement 
from service, and that VA continued to treat the rash with 
powder.

The Board notes that the Veteran asserted that his rash in the 
groin area began during active service.  The Board acknowledges 
that lay testimony is competent to establish the presence of 
observable symptomatology and, "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

However, a layperson is not considered capable of opining in 
regard to a medical diagnosis or medical causation.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
it is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

In this case, the record confirms that the Veteran had a groin 
rash in service.  However, the Veteran has not contended that the 
rash has been continually present since service, and the medical 
evidence shows that it was not found on his examination for 
retirement or on some of the post-service examinations.  
Therefore, whether his current condition is related to the groin 
rash present during service or is otherwise etiologically related 
to service is a medical question.  

The May 2010 VA examiner opined that the Veteran's current skin 
abrasion in the groin area was not caused by or a result of the 
Veteran's service.  The examiner explained that the Veteran's 
current skin abrasion or chafing/irritation was due to rubbing of 
the leg against the groin when walking and was quite common in 
obese people.  The examiner further stated that while the Veteran 
had several documented groin rashes while in service, the rashes 
were caused by venereal disease and an infected purulent rash 
that was most likely due to a bacterial infection for which he 
was treated with antibiotics.  The examiner stated that neither 
of those conditions was currently present.  The Board has found 
this opinion to be highly probative since it is based upon an 
examination of the Veteran and a review of the Veteran's 
pertinent history and since it is properly supported.  There is 
no contrary opinion of record.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against this 
claim.


ORDER

Service connection for a groin rash is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


